DETAILED ACTION
Response to Amendment
The amendment was received 9/27/2022. Claims 16-33 are pending.
Priority
Claims 16-33 are given the date of applicant’s foreign application: 
EPO EP18191730.3 08/20/2018 for supporting the claimed “catheter”.
Drawings
The drawings filed on 9/2/20 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
Fig. 5:110-150 does not have suitable descriptive legends as required by the examiner for the understanding of the drawing via 37 C.F.R. 1.84 Standards for drawings (MPEP 608.02 Drawing [R-10.2019]).









Specification
The disclosure (WO 2019/170493 of 9/2/2020) is objected to because of the following informalities:
page 6, line 29’s “tool us used” ought be “tool [[us]] is used”.
Appropriate correction is required.
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o): 2nd para:
“Usually the terminology of the claims present on the filing date of the application follows the nomenclature of the specification, but sometimes in amending the claims or in adding new claims, new terms are introduced that do not appear in the specification. The use of a confusing variety of terms for the same thing should not be permitted.”

Correction of the following is required:
A.		The specification does not provide antecedent basis for the claimed word “measure how” in claim 28. Rather, the specification of 9/2/2020, pages 6,7, says measure, in whatever manner : “measure,1 how”2:
“The system may further be configured to measure, how the variation influences the measurements acquired from at least a portion of the interactions of the user”

; and
B.		The specification does not provide antecedent basis for the claimed word “A non-transitory computer readable medium” in claim 33.

Claim Objections
Claims 16-33 are objected to because of the following informalities:  
Claim 16, line 15’s “the first order,” is objected for truncating claim 16, line 12’s “a plurality of annotation tools arranged in a first order”.
Thus claims 17-31 are objected for depending on claim 16.
Further regarding claim 18, line 4’s “the first order of the plurality of annotation tools” is objected for renaming claim 16, line 12’s “a plurality of annotation tools arranged in a first order”.
Thus claims 19-26 and 29 are further objected for depending on claim 18.
Further regarding claim 19, line 4’s “the second order of the plurality of annotation tools” is objected for renaming claim 16, lines 14,15’s “the plurality of annotation tools arranged in a second order different than the first order”.
Further regarding claim 30, line 2’s “the first order of the plurality of annotation tools” is objected the same of the renaming of claim 18’s, line 4’s “the first order of the plurality of annotation tools”.
Regarding claim 32, claim 32 is objected the same as claim 16, line 12’s truncation of “a plurality of annotation tools arranged in a first order”.
Regarding claim 33, claim 33 is objected the same as claim 16, line 12’s truncation of “a plurality of annotation tools arranged in a first order”.


Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
Regarding claims 16-33, 35 USC 112(f) is not invoked under the broadest reasonable interpretation.







Regarding claim 16, the broadest reasonable interpretation of claim 16, lines 13-15, the second “in response” limitation falls outside the broadest reasonable interpretation (BRI) of the alternative language of a precluding “or”3: “a first user input for annotation of the first region or a second user input for annotation of the second region”.
Regarding claim 32, the BRI of claim 32, a method claim, is the same as claim 16, considered a method claim, too.
Regarding claim 33, the BRI of claim 33, a product claim with instructions, requires all limitations in claim 33. 












Response to Arguments
E.	Claim Rejections – 35 USC 103
Tsujimoto, Czupi, and Sorensen
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Regarding claims 16-32, applicant’s remarks in pages 6-8 regarding new claims 16-32 are outside the broadest reason interpretation that requires one of claimed inputs via the claimed precluding “or” in claim 16, line 9 and does not require a software program (unlike claim 33), mapped to said applicant’s fig. 5, because a software program is not claimed with the claim processor. This interpretation also applies to claim 32.
Regarding claim 33, applicant’s arguments, see remarks, pages 6-8, filed 9/27/2022, with respect to claim 33 have been fully considered and are persuasive. Therefore, upon further consideration, a new ground(s) of rejection is made in view of previously cited Sorenson et al. (US Patent App. Pub. No.: US 2018/0137244 A1) in view of Johnson et al. (US Patent App. Pub. No.: US 2019/0183591 A1) and Kemp et al. (US Patent App. Pub. No.: US 2014/0267804 A1) wherein Sorenson does not teach:
A.	an intravascular imaging catheter; 
B.	receive an intravascular image obtained by the intravascular imaging catheter while the intravascular imaging catheter is positioned within; and
C.	a plurality of annotation tools; and
D.	in a second order different than the first order (this difference falls outside the broadest reasonable interpretation of claim 16).








F.	New Claims4
New claims 16-33 have been considered as shown above and below.












Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Regarding inquiry 4, see Suggestions.
Claim(s) 16,17,27,28,30 and 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent App. Pub. No.: US 2018/0137244 A1) in view of Johnson et al. (US Patent App. Pub. No.: US 2019/0183591 A1) and Kemp et al. (US Patent App. Pub. No.: US 2014/0267804 A1).
Regarding claim 16 Sorenson teaches A system, comprising: 



a processor (fig. 6:1703: “Microprocessor”) configured for communication with an intravascular (via “intra-mural lesions” [0119], last S) imaging (or vascular angiography via “a comprehensive vascular analysis package for CT and MR angiography capable of…vascular review” [0101]) catheter and a user interface (via fig. 7:72: “AIF Interface”), wherein the processor is configured to: 
receive an (angiographic) intravascular (via “intra-mural lesions” [0119], last S) image obtained by the intravascular imaging catheter while the intravascular imaging catheter is positioned within a blood vessel (via fig. 26: “Angio”) of a patient, wherein the (angiographic) intravascular image comprises a first (lung) region (via “Tools may identify and segment regions”, [0108] 1st S) and a second (lung) region (in fig. 11: “Client Viewer” mapped to said tool identified regions); 
output, to the user interface, a screen display (via said Viewer) comprising the (angiographic) intravascular image with the first (lung) region and the second (lung) region; 
receive (via arrows in fig. 6; Markush element with alternatives follows: A or B: pick A or B), via the user interface, 
(A)	a first (via a first loop of fig. 20) user input (via an input/output controller via fig. 6:1709: “I/O controller(s)”) for annotation (via fig. 13:bottom-left: “Annotated data set”) of the first (lung) region or 
(B)	a second (via a first loop of fig. 20) user input for annotation (resulting in said Annotated data set) of the second region (given that the first Markush alternative, A, is taught this Markush element, A and B, is taught by the prior art); 

in response (or a “prompt”, [0202] 10th S, represented as the double-headed arrows in fig. 17 and as in fig. 20: “Wait for user action of loading a clinical protocol”) to receiving the first (loop) user input for annotation (via said Annotation data set) of the first (lung) region, provide, on the (Viewer) screen display (represented in fig. 17: “Client device”), a plurality of annotation (or automated annotations via “computer automation” “annotations”, [0143] 4th S) tools5 (or tool app via a “tools” “application” [0219] last S) arranged in a first order (via a “tools in a certain order” “interface”, [0219] 1st S, visually represented as fig. 28: left-side: “Series List” of tools); and 
in response (via said looping prompt) to receiving the second (via said loop) user input for annotation (via said annotation data set) of the second (lung) region, provide, on the (Viewer) screen display, the plurality of annotation tools (via said tool interface) arranged (via said order) in a second order different than the first order (this second “in response” alternative is precluded, via the claim “or”, under the broadest reasonable interpretation of method claim 16: according this may cause a ripple-effect in the claim set: for example, claim 19 is affected under this interpretation), 
wherein each of the plurality of (ordered-user-interface) annotation tools (of said App) is configured for a respective user adjustment (upon a following displayed-“next time image data” based on a prompted, user “change”, [0202] 10th S) of a feature (or “image”, “feature” “data” [0095] 1st S) of the intravascular (or within-of-a-wall) image.











Sorensen does not teach:
A.	an intravascular imaging catheter; 
B.	receive an intravascular image obtained by the intravascular imaging catheter while the intravascular imaging catheter is positioned within; and
C.	a plurality of annotation tools;
D.	in a second order different than the first order (this difference falls outside the broadest reasonable interpretation of claim 16).
	







Sorensen teaches:
D.	in a second order different (“change…tool…order of 2….1….3….5….4”, [0219] penult S) than the first order.
	Thus, one of ordinary skill in the art of tools and ordering thereof can modify Sorensen’s teaching of changing the order of 2,1,3,5,4 with the order of 1,2,3,4,5 such that the second order (1,2,3,4,5) is changed or different relative to first order (2,1,3,5,4); and recognize that the modification is predictable or looked forward to because the modification results in “updated”6, [0219] last S, or “more accurate” tools in the Client App in the order of 2,1,3,5,4 (a second order) relative to 1,2,3,4,5 (a first order). 
	



















The combination does not teach:
A.	an intravascular imaging catheter; 
B.	receive an intravascular image obtained by the intravascular imaging catheter while the intravascular imaging catheter is positioned within; and
C.	a plurality of annotation tools.











Kemp teaches:
A.	an intravascular imaging catheter (or “a sterile, single use intravascuklar ultrasound catheter 112” [0031] 1st S); 
B.	receive an intravascular image obtained by the intravascular imaging catheter while the intravascular imaging catheter is positioned within (a person leg as shown in fig., 1); and
	Thus, one of ordinary skill in ultrasound as indicated in Sorensen (“[0083] According to another scenario, for example, a PACS server or CT, MRI, ultrasound, X-ray, or other imaging modality or information system can send studies to a first engine of the e-suite.”) can modify Sorensen’s teaching of angiography and intra-mural lesions with Kemp’s teaching of the ultrasound cathter by:
a)	installing the catheter of fig. 1: 112 to Sorensen fig. 1:109:110: engines:












    PNG
    media_image1.png
    1660
    1092
    media_image1.png
    Greyscale

b)	combining, as indicated in Sorensen’s fig. 4C: engine combinig, the ultrasound system, angiography system and intra-mural lesions system via said engines:


    PNG
    media_image2.png
    616
    878
    media_image2.png
    Greyscale

; and
c)	recognizing that the modification is predictable or looked forward to because the modification is “flexible in order to fit into the existing” “angiography suites” (Kemp [0031] 3rd & 4th Ss).













The combination does not teach:
C.	a plurality of annotation tools.












	Johnson teaches:
C.	a plurality of annotation tools (or “a palette of one or more annotation tools”,
[0101] 2nd S, maps to fig. 10A:1020: a painter’s palette):

    PNG
    media_image3.png
    622
    860
    media_image3.png
    Greyscale








Thus one of ordinary skill in the art of computer applications7 can modify the tool application (represented in Sorensen’s fig. 1:109: “Medical App store”: “Client App (e.g., 3D imaging SW)”) of ordered tools with Johnson’s painter’s palllettte of annotation tools by:
a)	providing a drawing tool (Johnson [0102] 1st S) to Sorensen’s Client App;
b)	providing an erase tool (Johnson [0102] 2nd S) to Sorensen’s Client App;
c)	providing a text labeling tool (Johnson [0102] 3rd S) to Sorensen’s Client App;
d)	re-ordering on a graphical user interface of Sorensen’s Client App each annotation tool from the default tool order (such as erase 1st, label 2nd and drawing third) to a user-preferred second order (such as drawing 1st, erase, 2nd and text 3rd); and
e)	recognizing that the modification is predictable or looked forward to because the modification can “be used to more clearly communicate with a collaborator the location of lesion margins, nearby lymph nodes, and/or other critical anatomical structures (e.g., anatomical targets, tissue to avoid), etc.” (Johnson, [0101] penult S) according to a preferred-usage order of annotation tools relative to a default order of annotation tools.




Thus, one of ordinary skill in the art of graphical user interfaces (GUIs) can 
further modify the combination such that the drawing annotation is re-ordered first, erase annotation is second and writing annotation is third via Kemp’ GUI of fig. 7 for the same reasons as discussed above:

    PNG
    media_image4.png
    1000
    908
    media_image4.png
    Greyscale


Regarding claim 17, Sorensen as combined teaches the system of claim 16, wherein the intravascular image comprises a two-dimensional image or three-dimensional image (as shown above).
Regarding claim 27, Soresen as combined teaches the system of claim 16, wherein the user interface (“or website…of image processing server 110”, [0069] 2nd S) is configured (or connected as shown in fig. 1) to adapt an operational parameter (via “the parameters…may need to be adjusted”, [0052] 2nd S, represented in fig. 1 as any one engine) of the plurality of annotation tools (or said tools application as modified via the combination) based on the first (I/O) user input.














Regarding claim 28, Sorensen as combined teaches the system of claim 27, wherein the processor is further configured to: 
vary the operational parameter (via said adjusted parameter that “provides a method for engines to learn and adapt”, [0052], last S); and 
measure (via a scheduling-measured time allotted) how8 (“how” does not invoke 35 USC 112 (f), mapped to applicant’s “operating system”9, [0097] penult S, under the broadest reasonable interpretation) the variation (or the act, i.e., execution, of varying, i.e., “vary the operational parameter” or said adjusted parameter given an allotted-measured time for operation necessary to its completion of adjusting parameters) influences (or affects) measurements (such that the old measurements “are removed or replaced”, [0143] 4th S, “to create a new resultant value”, [0143] last S, for each old measurement, to “communicate the changes that the physician has made back to the image processing system to allow it to improve” [0146] 2nd S, automated measurements) associated with the first (I/O) user input.






Regarding claim 30, Sorensen as combined teaches The system of claim 16, wherein the processor is further configured to: 
generate (via “user profile is updated” [0202] penult S) a user profile (via fig. 17: “User profile”) based on the first (I/O) user input, wherein the first (default) order (said 1,2,3,4,5 of  the combination) of the plurality of annotation tools (via said tools app as modified via the combination) is based on the user profile (so that the default order is to “be updated to include the change”, [0219] last S, from 1,2,3,4,5 to 2,1,3,5,4).














Regarding claim 32, claim 32 is rejected the same as claim 16. Thus, argument presented in claim 16 is equally applicable to claim 32 and vice versa. Thus, Sorensent as combined teaches claim 32 of A method, comprising: 
receiving an intravascular image obtained by an intravascular imaging catheter while the intravascular imaging catheter is positioned within a blood vessel of a patient, wherein the intravascular image comprises a first region and a second region;
outputting, to a user interface, a screen display comprising the intravascular image with the first region and the second region; 
receiving (Markush alternatives follows: A or B), via the user interface, (A) a first user input for annotation of the first region or (this “or” precludes Markush alternatives such as A or B) not select in the Markush element (A and B) of alternatives (A or B)); 
in response to receiving the first user input for annotation of the first region, providing, on the screen display, a plurality of annotation tools arranged in a first order; and 

wherein each of the plurality of annotation tools is configured for a respective user adjustment of a feature of the intravascular image.


Regarding claim 33, claim 33 is rejected the same as claims 16 and 32. Thus, argument presented in claims 16 and 32 is equally applicable to claim 33 and vice versa. Thus, Sorensent as combined teaches claim 33 of (New) A non-transitory computer readable medium (via fig. 6:1704,1707,1705,1706:  “Cache”: “ROM”; “Volatile RAM”; “Nonvolatile memory (e.g., hard drive)”) having stored thereon a plurality of instructions, wherein the plurality of instructions, when executed by a processor, cause the processor to: 
receive an intravascular image obtained by an intravascular imaging catheter while the intravascular imaging catheter is positioned within a blood vessel of a patient, wherein the intravascular image comprises a first region and a second region; 

output, to a[[n]] user interface, a screen display comprising the intravascular image with the first region and the second region; 

receive, via the user interface, a first user input for annotation of the first region or (not a precluding “or” given that the claimed “instructions” are already in place to handle an “or”: or even NOT, AND, XOR operations) a second user input for annotation of the second region; 
in response to receiving the first user input for annotation of the first region, provide, on the screen display, a plurality of annotation tools arranged in a first order; and 
in response to receiving the second user input for annotation of the second region, provide, on the screen display, the plurality of annotation tools arranged in a second order different than the first order, 

wherein each of the plurality of annotation tools is configured for a respective user adjustment of a feature of the intravascular image (all limitations are required in product claim 33).

Claim(s) 18-25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent App. Pub. No.: US 2018/0137244 A1) in view of Johnson et al. (US Patent App. Pub. No.: US 2019/0183591 A1) and Kemp et al. (US Patent App. Pub. No.: US 2014/0267804 A1) as applied above further in view of Goede et al. (US Patent App.ub. No.: US 2006/0061595 A1).
Regarding claim 18, Soresen as combined teaches the system of claim 16, 
wherein the processor is further configured to determine a first image annotation complexity metric for the first (lung) region, and 
wherein the first order (said 1,2,3,4,5) of the plurality of annotation tools is based on the first image annotation complexity metric.




Sorensen does not teach:
A.	a first image annotation complexity metric; and
B.	is based on the first image annotation complexity metric.






	Goede teaches:
A.	a first image annotation (via fig. 4:134: “ADD ADDITIONAL ANNOTATIONS?”) complexity (via “complexity…can…be eliminated…by not”, [0034]) embedding the annotations, as indicated in fig. 3A relative to fig. 3B, wherein the annotations of fig. 4 are “not embedded”, [0058] 2nd S, i.e., not flattened) metric (or a measured area that eliminates annotation complexity via fig. 4:130: “DEFINE REGION OF INTEREST”); and
B.	(via fig. 4:136: “GROUP ANNOTATIONS HIERARCHICALLY”: “order the annotations hierarchically”, [0067] 1st S) is based on the first image annotation complexity metric (said complexity-eliminating-measured annotation area).
Thus, one of ordinary skill in annotations can modify the combination’s annotation tool order of 1,2,3,4,5 with Goede’s “order the annotations hierarchically” by installing into Sorensen’s Client App Goede’s program of fig. 4 and recognize that the modification is predictable or looked forward because the modification reduces or eliminates annotation complexity.








Regarding claim 19, Sorensen as combined teaches The system of claim 18,
wherein the processor is further configured to determine a second image annotation complexity metric (or measured region that reduces complexity) for the second (lung) region, and 
wherein the second order of the plurality of annotation tools is based on the second image annotation complexity metric for the second region (this last wherein alternative is precluded via “or” of claim 16, is outside the broadest reasonable interpretation of claims 16 and 19, and this Markush element (A and B in claim 16) is taught given that one of the Markush alternatives (A in claim 16) is taught).



Sorensen as combined does not teach under the non-broadest reasonable interpretation:
wherein the second order (1,3,2,4,5 of Markush alternative B relative to 1,2,3,4,5 of Markush alternative A)… is based on the second image annotation complexity metric (said measured area) for the second (lung) region.






Goede teaches: wherein the second order is based on the second image annotation complexity metric (said measured area as shown in fig. 7C: “Pediatric Neurologist (Clinician)”: measured area “Edema” relative to fig. 7B: “Pediatrician (Clinician)”: measured area “Met”) for the second region (said Edema region):

    PNG
    media_image5.png
    1350
    987
    media_image5.png
    Greyscale

Thus, one of ordinary skill in the art of applications (via “many applications have been designed to give authors…tools that have allowed authors to prepare image data … in an electronic environment and can be used in addition to, or completely replace, traditional tools for annotating images.” (Goede [0006] 1st & 2nd Ss)) can modify any one of combination’s Client App of fig. 1:101,102, as modified via the combination, with Goede’s teaching of fig. 7:A,B,C such that the Client App annotation tool order 1,3,2,4,5 at fig. 7C of the Pediatric Neurologist is based on the annotation reducing complexity metric, such as said “Met”, of the Pediatrician at fig. 7B:













    PNG
    media_image6.png
    1335
    1098
    media_image6.png
    Greyscale

; and 
recognize that the modification is predictable or looked forward to because  modification reduces or eliminates annotation complexity and clearly communicates annotated findings among groups of medical collaborators.
Regarding claim 20, Sorensen as combined teaches the system of claim 18, wherein the processor is configured to determine the first image annotation complexity metric (via said annotation as modified via the combination: complixity reducing area) in response to receiving the first user input (via Goede: fig. 1:128: “OPEN IMAGE FILE”) for annotation of the first region.
Regarding claim 21, Sorensen as combined teaches The system of claim 18, wherein the first image annotation complexity metric is determined based on a degree (via said measured area) of user input (via said open file) associated with the annotation of the first region.t
Regarding claim 22, Sorensen as combined teaches The system of claim 18, wherein the first image annotation complexity metric (or said annotation-complixity- reducing-measured area as represented by any one annotation by any one person in fig. 7: “Clinician”) is determined based on a measure of time (“date and time” [0056], 3rd and last Ss, or “time-based comparisons of the same area” [0093] last S, or “annotated over time…at an early date…than that at a later date”, [0101] 1st & 4th Ss, represented by the loop in fig. 7) associated with the annotation of the first region.
Regarding claim 23, Sorensen as combined teaches The system of claim 18, wherein the first image annotation complexity metric (said measured area) is determined based on a number (such as one run through fig. 4) of interactions (via “interactivity of the annotated images”, Goede [0059], last S via looping back for another run of fig. 4) made by a user with the user interface for the annotation of the first region.


Regarding claim 24, Sorensen as combined teaches The system of claim 18, wherein the first image annotation complexity metric (said area) is determined (or measured) based on which10 (i.e., the plurality of annotation tools) of the plurality of annotation tools are used by a user for the annotation of the first region.

Sorensen as combined does not teach “based on which of the plurality of annotation tools are used”.

Johnson teaches a determined location based on tools used via “The annotation tools may be used to mark…clearly…the location”, [0101], 2nd & 3rd Ss.
Thus, one of skill in the art of annotations can modify the combination’s Goede’s fig. 4:130’s “DEFINE REGION OF INTEREST” by using tools (such as draw and erase tools) to determine a location and the region of interest and recognize that the modification is predictable or looked forward to because the modification allows a user to “undo” (Johnson [0102] 2nd S) a mistake while annotating the region of interest.







Regarding claim 25, Sorensen as combined teaches The system of claim 18, wherein the first image annotation complexity metric (said area) is determined (or measured) based (Markush limitation follows: A or B) on 
(A) a number (or “Each pixel…has one or more numbers”, Goede [0007] 3rd S) of and/or 
(B) a geometrical arrangement 
of (“raster-based”, Goede [0040] 3rd S) pixels of the first region (via “the region of interest…may include…the…pixel”, Goede, 1st & 3rd Ss).
Regarding claim 29, Sorensen as combined teaches The system of claim 18, wherein processor is configured to provide, on the screen display, an indicator (or visible annotation) of the first image annotation complexity metric (said measured area), and wherein the (visible annotation) indicator is displayed concurrently with the first region.









Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent App. Pub. No.: US 2018/0137244 A1) in view of Johnson et al. (US Patent App. Pub. No.: US 2019/0183591 A1) and Kemp et al. (US Patent App. Pub. No.: US 2014/0267804 A1) as applied above further in view of Goede et al. (US Patent App.ub. No.: US 2006/0061595 A1) as applied above further in view of FISHER (US Patent App. Pub.No.: US 2015/0309720 A1).
Regarding claim 26, Sorensen as combined teaches The system of claim 25, wherein the first image annotation complexity metric (or said complexity reducing area) is determined (or measured) based on how11 many times a user flips a pixel (or “each pixel in an image” [0116] 1st S) and/or voxel in the first (lung) region.
Sorensen as combined does not teach “based on how many times a user flips”.
Fisher teaches:
 (or “input…other areas”, [0061] penult S, via the display of fig. 5B:503) based on how many times (or two times as indicated by a user annotation in fig. 5B:513,514) a user flips (or changes via “which pixels have been affected by a user”, [0075] last S).
Thus, one of ordinary skill in the art of annotations can modify the combination’s complexity reducing area with Fisher’s “complicated…areas”, Fisher, [0061] 3rd and penult Ss, and recognize that the modification is predictable or looked forward to because the modification has “uses…to help…doctors and patients communicate”, Fisher, [0061] 1st S.

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorenson et al. (US Patent App. Pub. No.: US 2018/0137244 A1) in view of Johnson et al. (US Patent App. Pub. No.: US 2019/0183591 A1) and Kemp et al. (US Patent App. Pub. No.: US 2014/0267804 A1) as applied above further in view of Liang et al. (US 2014/0135627 A1).
Regarding claim 31, Soresen as combined teaches the system of claim 16,
wherein the feature comprises (Markush limitation follows: A or B) at least one of (A) a media-adventitia border of the blood vessel (or “blood vessels” [0082] 3rd S) or (B) a lumen border of the blood vessel, 
wherein the first region is associated with the media-adventitia border and the second region is associated with the lumen border (note that this wherein limitation is of a Markush element, A and B, of alternatives, A or B, such that if one of the Markush alternatives, A or B, is taught then the whole Markush element, A and B, is taught).


Sorensen does not terach:
A.	a media-adventitia border; and
B.	a lumen border.





	Liang teaches:
A.	a media-adventitia border (or “media-adventitia…border” [0031]); and
B.	a lumen border (or “lumen…border” [0031]).
Thus, one of ordinary skill in the art of blood vessels (or “the carotid artery”, Liang [00003] last S) can modify Sorensen’s teaching of blood vessels with Liang’s teaching of fig. 1 and recognize that the modification is predictable or looked forward to because the border is accurately used, via “accurate…borders”, Liang [0037] last S, to meet “high demand and increasing volume of CIMT examinations”, Liang [0005], last S.













Suggestions
Applicant’s disclosure states that context is lacking in machines while context is easily grasped by humans. Applicant’s fig. 2B shows context 15,16 surrounding the main subject 14. This is not apparent in claim 16. Thus, the lack of context (an indicated by use of the precluding “or” that precludes regions from each other) in claim 16 is an indication of obviousness in view of applicant’s disclosure. In contrast, claim 33 comprises context via the claimed “instructions”. 
Thus, claim 33 (A computer product claim) is directed to being more non-obvious than claims 16 (directed more to a method than computer instructions) and 32 (a method claim) in view of applicant’s disclosure.
Note that these sugestions are not provides with respect to overcoming 35 USC 101,112,102 and/or 103. These suggestions are mainly provide to see out advantage in the disclosure regardless of 35 USC 101,112,102 and/or 103.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS ROSARIO whose telephone number is (571)272-7397. The examiner can normally be reached Monday-Friday, 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571)272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS ROSARIO/Examiner, Art Unit 2667 

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                                                               




    
        
            
        
            
        
            
    

    
        1 comma: the sign (,), a mark of punctuation used for indicating a division in a sentence, as in setting off a word, phrase, or clause, especially when such a division is accompanied by a slight pause or is to be noted in order to give order to the sequential elements of the sentence. It is also used to separate items in a list, to mark off thousands in numerals, to separate types or levels of information in bibliographic and other data, and, in Europe, as a decimal point. (Dictionary.com)
        2 how: conjunction: in whatever manner or way wherein “way” is defined: a means (invokes 112(f)) for attaining a goal (Dictionary.com)
        
        3 “or”: (used to connect words, phrases, or clauses representing alternatives) wherein “alternatives” is defined: a choice limited to one of two or more possibilities, as of things, propositions, or courses of action, the selection of which precludes any other possibility (Dictionary.com).
        
        4 Applicant’s remarks A.-D. of 9/27/2022 are acknowledged.
        5 tool: anything used as a means of performing an operation, wherein operation is defined: Computer Science An action resulting from a single instruction.
        6 update: Computers. to incorporate new or more accurate information in (a database, program, procedure, etc.).
        7 Application: A computer program with an interface, enabling people to use the computer as a tool to accomplish a specific task. Word processing, spreadsheet, and communications software are all examples of applications.
        8 how: conjunction: in whatever manner or way, wherein “way” is defined: a method, plan, or means (invokes 112(f)) for attaining a goal (Dictionary.com)
        9 Operating system: the collection of software that directs a computer's operations, controlling and scheduling the execution of other programs, and managing storage, input/output, and communication resources. Abbreviation: OS
        10 which: (used relatively in restrictive and nonrestrictive clauses to represent a specified antecedent). (Dictionary.com)
        11 How: (used as an intensifier): How seldom I go there! , wherein intensifier is defined: Grammar. a word, especially an adverb, or other linguistic element that indicates, and usually increases, the degree of emphasis or force to be given to the element it modifies, as very or somewhat; intensive adverb.     (Dictionary.com)